Citation Nr: 1442213	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-25 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for dental disability, for VA outpatient dental treatment purposes.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant requesting withdrawal of the appeal of entitlement to service connection for dental disability, for VA outpatient dental treatment purposes.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of entitlement to service connection for dental disability, for VA outpatient dental treatment purposes, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for dental disability, for VA outpatient dental treatment purposes, is dismissed.


REMAND

In May 2014, the Veteran submitted (with a waiver of AOJ initial consideration) a CD that purportedly contained Social Security Administration (SSA) disability records relevant to the remaining issue on appeal.  Unfortunately, the disc is damaged, and the Board is unable to retrieve the files.  As the duty to assist extends to obtaining SSA disability records where they may be relevant to the issue under consideration, remand is required for the AOJ to obtain such records and associate them with the claims file.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to request all decisions and records, including medical records, associated with any claim for SSA disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  After completion of the above, and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the issue on appeal.  The appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


